577 S.E.2d 293 (2003)
356 N.C. 654
Barry E. ALFORD, W. Sput Anderson, William C. Anderson, C. Tracy Barnhill, Jr., Douglas M. Blake, James M. Booth, Bobby J. Boyd, Jr., J. Alan Boykin, Steve H. Boswell, Ruben C. Butler, Stephen Cannon, R. Blaine Cargile, Jr., Ernest E. Carraway, Eric Cooper, Tony Council, Kenneth R. Credle, Kelly L. Darden, Jr., William R. Dupree III, Adam L. Gardner, Jr., Donald M. Gay, Chris G. Gehring, Gordon L. Haislip, Kendall Hardee, Keith D. Harris, William Hunter, Jr., John James, Chris Jefferson, Melvin L. Jenkins, Billy B. King, William D. Kittrell, Mitchell W. Manning, Jr., Edward Meyer, David Mizelle, Mark Osnoe, Jonathan Scott Peele, James H. Raspberry, Harry L. Rouse, Levon Shaw, Margaret G. Shaw, Johnny R. Smith, William H.C. Smith, Philip H. Stalls, Jackie D. Summerlin, Jeanette T. Taft, Leonard A. Thorn, James W. Turnage, Wayne P. Tyndall, William P. Ward, William West, Eddie Williams, And Evangeline S. Wilson,
v.
CATALYTICA PHARMACEUTICALS, INC., and Eastern Omni Constructors Pharmaceuticals, Inc.
No. 319A02.
Supreme Court of North Carolina.
February 28, 2003.
Laura S. Jenkins, PC, by Laura S. Jenkins, Raleigh, for plaintiff-appellants.
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., by Mark A. Ash and J. Mitchell Armbruster, Raleigh, for defendant-appellee Catalytica Pharmaceuticals, Inc.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed and the case is remanded to the Court of Appeals for further remand to the Superior Court, Wake County, for proceedings not inconsistent with the dissenting opinion.
REVERSED AND REMANDED.
Justice BRADY did not participate in the consideration or decision of this case.